NO. 07-09-0337-CR

                           IN THE COURT OF APPEALS

                     FOR THE SEVENTH DISTRICT OF TEXAS

                                   AT AMARILLO

                                      PANEL B

                                 JANUARY 15, 2010

                        ______________________________


                         JARRETT JERMAINE WILLIAMS,

                                                           Appellant

                                          v.

                              THE STATE OF TEXAS,

                                                           Appellee


                      _________________________________

              FROM THE 242ND DISTRICT COURT OF HALE COUNTY;

                  NO. B15558-0406; HON. ED SELF, PRESIDING

                       _______________________________

                                  Anders Opinion

                       _______________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

      Appellant Jarrett Jermaine Williams appeals from an order adjudicating him guilty

of the offense of robbery. Pursuant to a plea agreement, appellant pled guilty to the

offense, and the trial court deferred the adjudication of his guilt and placed him on
community supervision for five years. Subsequently, the State moved the trial court to

proceed with the adjudication of appellant’s guilt. Appellant pled true to the alleged

violations of the terms of his community supervision, and the trial court adjudicated his guilt

and sentenced him to ten years in prison. The trial court certified that appellant had the

right to appeal.

       Appellant’s counsel has now moved to withdraw, after filing a brief pursuant to

Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967), and

representing that he has searched the record and found no arguable grounds for reversal.

The motion and brief illustrate that appellant was informed of his right to review the

appellate record and file his own brief. So too did we inform appellant that any pro se

response or brief he cared to file had to be filed by January 7, 2010. To date, appellant

has filed no pro se response or brief.

       In compliance with the principles enunciated in Anders, appellate counsel discussed

one potential area for appeal, that issue being the legal and factual sufficiency of the

evidence. However, counsel goes on to explain why the issue is without merit.

       We have also conducted an independent review of the record to determine whether

there existed reversible error and found none. Stafford v. State, 813 S.W.2d 503, 511

(Tex. Crim. App. 1991) (requiring us to conduct an independent review). The record

illustrates that no appeal was taken within thirty days from the date of appellant’s guilty

plea and the order to defer adjudication of his guilt. When the adjudication of an accused’s

guilt is deferred and the individual is placed on community supervision, complaints

involving the original plea proceeding must be raised on appeal immediately after deferred



                                              2
adjudication is imposed. Nix v. State, 65 S.W.3d 664, 667 (Tex. Crim. App. 2001); Manuel

v. State, 994 S.W.2d 658, 661-62 (Tex. Crim. App. 1999). The only instance in which they

may thereafter be raised by direct appeal concerns error rendering the judgment void, Nix

v. State, 65 S.W.3d at 667-68, of which there is no evidence in the record. Thus, we have

no jurisdiction over any purported error arising from or prior to the plea hearing.

Furthermore, appellant pled true to the violations of his community supervision, and his

plea alone is sufficient to support the finding that appellant violated his probation. Atchison

v. State, 124 S.W.3d 755, 758-59 (Tex. App.–Austin 2003, pet. ref’d). The punishment

assessed was also within the range prescribed by law. TEX . PENAL CODE ANN . §§29.02(b)

&12.33(a) (Vernon 2003 & Supp. 2009).

        Accordingly, we grant counsel’s motion to withdraw and affirm the judgment of the

trial court.



                                                  Brian Quinn
                                                  Chief Justice

Do not publish.




                                              3